Citation Nr: 0805821	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than January 7, 
2003 for the grant of service connection for seizures with 
syncope episodes and insomnia.

2.  Entitlement to an effective date earlier than January 7, 
2003 for the grant of service connection for migraine 
headaches.

3.  Entitlement to an effective date earlier than January 7, 
2003 for the grant of service connection for tinnitus.

4.  Entitlement to an effective date earlier than January 7, 
2003 for the grant of service connection for premature 
ventricular contractions claimed as irregular heart beat.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1994 to 
March 2001.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for seizures with syncope episodes and insomnia, migraine 
headaches, tinnitus, and premature ventricular contractions 
was received in January 2003.

2.  The evidence fails to show that VA received a claim 
earlier than January 2003.


CONCLUSIONS OF LAW

1.  Criteria for an effective date earlier than January 7, 
2003 for the grant of service connection for seizures with 
syncope episodes and insomnia have not been met.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.400 (2007).

2.  Criteria for an effective date earlier than January 7, 
2003 for the grant of service connection for migraine 
headaches have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.1, 3.303, 3.400 (2007).

3. Criteria for an effective date earlier than January 7, 
2003 for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.400 (2007).

4.  Criteria for an effective date earlier than January 7, 
2003 for the grant of service connection for premature 
ventricular contractions have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

The assignment of an effective date is generally, date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(2).

The veteran's claim of entitlement to service connection for 
seizures, migraine headaches, tinnitus, and premature 
ventricular contractions was received electronically on 
January 7, 2003.  On March 10, 2003, the veteran contacted 
the RO and requested another signature page for his on-line 
application.  In September 2003 the RO granted service 
connection for each of the veteran's four claimed 
disabilities, assigning an effective date of January 7, 2003 
for each of them.  

The veteran disagreed with the effective date that was 
assigned, and he asserted that he sent paperwork to VA in 
February 2001, while he was still in service, that was lost 
by VA.  As part of his notice of disagreement, the veteran 
submitted a VA Form 21-526 (application for compensation and 
pension) that was signed and dated February 23, 2001 (this 
package was received by the RO in October 2003).  The veteran 
contends that he submitted this document in February 2001, 
and therefore the effective date for the grant of service 
connection should be the date of his discharge from service 
and not January 7, 2003 (and he testified to the same before 
the Board in October 2007).

Unfortunately, the evidence of record fails to support the 
veteran's contentions.  As is explained in the statement of 
the case, while the veteran reported completing and mailing a 
claim while in service, there is no record of it ever being 
received by VA.  Importantly, a "presumption of regularity" 
attaches to the official acts of public officers.  See 
Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), aff'd sub. 
nom. Marciniak v. West, 168 F.3d 1322 (Fed. Cir. 1998).  That 
is to say that there is a presumption, rebuttable only by 
"clear evidence to the contrary," that public officers have 
properly discharged their official duties.  Id.  This 
necessarily includes the RO's receipt of mail from the 
veteran and association of the documents in his claims 
folder.  In the present case, the claims folder contains no 
evidence supporting the veteran's assertion that he filed his 
service connection claims in 2001.  Only a duplicate copy of 
an application for service connection benefits which was 
signed in February 2001 but which was not date stamped 
received for over two years has been obtained and associated 
with the claims folder.  Under these circumstances, the Board 
cannot conclude that the presumption of regularity has been 
rebutted.  

Furthermore, the decision review officer (DRO) explained to 
the veteran that had such a claim been received, it would 
have been untimely, since the veteran was still in service.  
The DRO further explained that the only way to file a claim 
while still on active duty is to participate in the program 
known as Benefits on Delivery at Discharge (that was formerly 
known as pre-discharge).  However, there is no evidence that 
the veteran ever attempted to file a claim under this 
program, and, on February 23, 2001, the veteran was too close 
to his discharge from service to have participated in the 
program.

While the veteran later submitted a copy of what he asserts 
was his original claim, there is no evidence of it being 
received by VA prior to January 2003.  An effective date is 
the later of the date of entitlement or the date of claim 
(e.g. the date a claim is received by the RO), or if filed 
within a year of separation, the date of discharge from 
service.  See 38 C.F.R. § 3.400(b)(2).  The veteran's formal 
claim was received more than a year after his discharge from 
service (as he was discharged in March 2001 and his claim was 
received in January 2003), and his claims file is void of any 
document that was received prior to January 2003 that might 
serve as an informal claim.  As such, the criteria for an 
effective date earlier than January 2003 have not been met, 
and the veteran's claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in May 2007, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran testified at a hearing before the Board; and has 
been given every opportunity to present evidence in support 
of his claim.  Additionally, the veteran has been provided 
with the criteria by which effective dates are determined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

An effective date earlier than January 7, 2003 for the grant 
of service connection for seizures with syncope episodes and 
insomnia is denied.

An effective date earlier than January 7, 2003 for the grant 
of service connection for migraine headaches is denied.

An effective date earlier than January 7, 2003 for the grant 
of service connection for tinnitus is denied.

An effective date earlier than January 7, 2003 for the grant 
of service connection for premature ventricular contractions 
claimed as irregular heart beat is denied.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


